Citation Nr: 0814476	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
residuals of herniated intervertebral disc of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In September 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

In November 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed cervical spine disorder did not 
have its onset in service and has not been etiologically 
linked to the veteran's service, any incident therein or to 
his service-connected disabilities.




CONCLUSION OF LAW

A cervical spine disorder was not incurred in active military 
service or as a result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection for a cervical spine disorder, the Board observes 
that the RO issued VCAA notices to the veteran in July 2004, 
March 2006, April 2006, and December 2007 which informed him 
of the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; the need to submit any evidence in his possession 
that pertained to the claim; and how the VA would assist him 
in developing his claim.  The March 2006, April 2006 and 
December 2007 letters informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The July 2004 VCAA notice was 
issued prior to the November 2004 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and service medical records are of record, as well as 
private medical records and VA treatment records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was afforded a personal hearing 
at the RO in September 2007 and a transcript of his testimony 
at that hearing is of record.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that he developed a cervical spine 
disorder secondary to his service-connected residuals of 
herniated intervertebral disc at L5-S1.  Alternatively, he 
appears to contend that his cervical spine disorder was a 
result of an in-service injury.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the veteran claims to have developed a cervical 
spine disorder either as a result of an in-service injury or 
secondary to his service-connected residuals of herniated 
intervertebral disc, the Board finds that the preponderance 
of the evidence is against his claim.  While the evidence 
reveals that he has a current cervical spine disorder, 
diagnosed as herniated disc at levels C5-C6 with degenerative 
disc disease (DDD), the preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current cervical spine disorder to his service or to his 
service-connected residuals of herniated intervertebral disc 
of the lumbar spine.  In this regard, the Board acknowledges 
the September 2007 letter from a physician with a medical 
paralegal service, indicating the physician had reviewed the 
veteran's medical history and records regarding his cervical 
spine disorder and the physician's opinion that it is as 
likely as not that his cervical spine disorder originated 
during his military service.  However, the Board finds the 
September 2004 and December 2007 VA examiners' opinions that 
the veteran's cervical spine disorder did not originate in 
service more probative than the private physician's, as they 
are based on a review of his claims file in conjunction with 
physical examinations and testing, and the examiners provided 
rationale for their opinions.  In contrast, it is clear that 
the opinion in the September 2007 letter from the physician 
with the medical paralegal services was based primarily upon 
the veteran's reported history regarding his cervical spine 
disorder, and although the physician did indicate that the 
veteran's medical records were reviewed, it is clear that he 
did not have access to all the veteran's service medical 
records in formulating his opinion.  In this regard, it is 
noted that the physician supports his opinion that the 
veteran's cervical spine disorder originated in service based 
heavily on the veteran's history of his injury and a 1955 
service medical record showing hospitalization for non-
localized left sided pain.  However, contemporary service 
medical records associated with the claims file indicate that 
the veteran specifically experienced left hip and thigh pain 
and not a "non-localized" left sided pain.  Moreover, his 
service medical records show no relevant complaints, 
findings, treatment or diagnoses for a cervical spine 
disorder.  The Board finds the service medical records to be 
more contemporary to the time the veteran alleged he 
sustained a cervical spine injury that caused his current 
cervical spine disorder and are of more probative value than 
his current recollections, given many years later, or than 
the private physician's opinion based on the veteran's stated 
history.  Although the medical opinion supporting the 
veteran's claim assumed his account of an in-service cervical 
spine injury to be true, the Board finds that this opinion 
was not based on the veteran's actual military history.  A 
medical opinion, based on an inaccurate factual premise, has 
very limited, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993).  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Likewise, although the veteran alleges his current cervical 
spine disorder is secondary to his service-connected 
residuals of herniated intervertebral disc of the lumbar 
spine, the Board again finds that the preponderance of the 
evidence is against his claim.  As noted above, while the 
evidence reveals that he has a current cervical spine 
disorder, the preponderance of the competent evidence of 
record does not etiologically link the veteran's current 
cervical spine disorder to his service-connected lumbar spine 
disability.  In fact, the examiners who conducted the 
September 2004 and December 2007 VA orthopedic examinations, 
after reviewing the veteran's claims, opined that the 
veteran's cervical spine disorder was unlikely the direct or 
proximate result of his service-connected residuals of 
herniated intervertebral disc of the lumbar spine.  The 
December 2007 VA examiner further opined that it was not 
likely that the veteran's cervical disorder was aggravated by 
his service-connected lumbar spine disability.  The veteran 
has not submitted any medical opinion etiologically linking 
his cervical spine disorder to his service-connected 
disability.  

Although the veteran believes his currently diagnosed 
cervical spine disorder is secondary to his service-connected 
lumbar spine disability, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a cervical spine 
disorder must be denied.


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


